    Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 1 of 26 PageID: 1




    NAGEL RICE, LLP
    Bruce H. Nagel, Esq.
    103 Eisenhower Parkway
    Roseland, NJ 07068
    973-618-0400
    bnagel@nagelrice.com
    Attorneys for Plaintiffs

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

,
    NEW WALLINGTON HOME, LLC, a
    New Jersey limited liability company;
    MORNINGSIDE at WALLINGTON, LLC,
    a New Jersey limited liability company,                       Civil Action

                            Plaintiffs,
                                                    COMPLAINT AND JURY DEMAND
    vs.

                                                                Civil Action No.
    BOROUGH OF WALLINGTON, and
    BOROUGH OF WALLINGTON
    PLANNING BOARD,
                            Defendants.



          COMPLAINT FOR COMPENSATORY DAMAGES, PUNITIVE DAMAGES,

                                 INJUNCTIVE and OTHER RELIEF

           Plaintiffs, New Wallington Home, LLC, a New Jersey limited liability company

    (“NWH”), and Morningside at Wallington, LLC, a New Jersey limited liability company

    (“Morningside”), (or, collectively, “Plaintiffs”), as and for their complaint against defendants,

    the Borough of Wallington Planning Board (the “Planning Board”) and the Borough of

    Wallington (the “Borough”)(the Planning Board and the Borough collectively referred to as

    “Defendants”), allege as follows:
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 2 of 26 PageID: 2




                                          PREAMBLE

       1.      This is a complaint about how a New Jersey town has quietly and surreptitiously

maintained an ultimately misguided strategy of discrimination in housing and access to public

transportation and the surprising lengths it will go to try to forward this unlawful conduct. This

complaint will also show how these policies have actually significantly harmed the town and

asks the court to help forge a new way forward. This town is not a bucolic, pastoral region of

country clubs and golf courses but is located in southern Bergen County, surrounded by towns

that are dense, culturally diverse, well planned and energetic.       As will be shown in this

complaint, the Town of Wallington has engaged in a number of practices that have ultimately

exposed this wrongful intent where even the New Jersey courts, on numerous occasions, have

found that Wallington has engaged in discriminatory behavior. Despite these rulings and the

admonitions of the courts, the town has continued to try to keep what it views as minorities out

of its borders and will stop at nothing to pulverize anyone that complains about this behavior.

       2.      On the issue of denying access to public transportation, this complaint will show

how Wallington has mishandled one of the greatest blessings that a town could receive in the

form of having a brand new train station providing access to much of the tri-state region

constructed and completed right on the border of the town. Despite having the benefit of all the

tools necessary to make this train station accessible to its residents and others, Wallington has

purposefully and maliciously denied access to any of its residents to this beautiful new train

station. The result of this unlawful and discriminatory conduct is that right now, in the middle of

one of the most densely populated areas of the country, there exists a new commuter train station

with wonderful access and facilities on one side that benefit the residents of an adjacent town

while, on the Wallington side of the station, there is nothing but a barren field of weeds and no




                                                2
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 3 of 26 PageID: 3




access to the station for the public. This tragedy exists not because the town lacks all of the

resources to make this asset immediately available to its residents. Rather it exists because

Wallington wants it that way. As will be shown in this complaint, Wallington’s intent here is to

deny access to public transportation for neighboring communities that will bring in what

Wallington views as undesirable minorities from those bordering towns.

       3.      Wallington also works to punish those who call out its discriminatory behavior.

As will be shown in this complaint, while Wallington actively thwarted every attempt to create

multi-family housing on the Plaintiffs’ site, the town still saw fit to tax this site as if it was

readily developable for multi-family housing. In effect, Wallington profiteered continuously by

taxing the Plaintiff to the fullest extent for multi-family zoning while it continuously denied any

reasonable ability to implement that zoning. While this behavior is in itself unlawful and

improper, the town’s tactics got even worse when it set in motion a plan to secretly steal

Plaintiff’s property by surreptitiously creating a tax sale process and quietly redeeming the tax

sale certificate itself without any notice to the Plaintiff. The town’s improper goals was to take

over the property in order to thwart its obligations to provide affordable housing.

                                PRELIMINARY STATEMENT

       4.       For years, Defendants have gone to extraordinary lengths and employed

unscrupulous tactics to deny Plaintiffs their vested, court-awarded right to construct 135

apartments, more than dozens of which will be restricted to low and moderate income

inhabitants, in a town where, as a direct effect of Defendants’ longstanding discriminatory and

exclusionary practices, and its continuing, unmitigated disregard for the most basic needs of its

poor and minority residents, Wallington’s decades-old, statutorily-imposed affordable housing




                                                 3
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 4 of 26 PageID: 4




obligation has yet to be addressed, and the stock of available lower income units is alarmingly

inadequate.

       5.      Driven by Defendants’ obvious disdain for providing affordable housing for low

and middle income families and the racial diversity that might represent to Wallington, which is

a predominantly white community, and Defendants animosity to the Plaintiffs for calling out this

improper situation, the Planning Board and its advisors continued, through a barrage of baseless

objections and an outright refusal to act, to violate Plaintiffs’ substantive due process rights, and

unlawfully defied the orders of three separate New Jersey Superior Court judges who had

directed that Defendants shall not prevent Plaintiffs’ efforts to construct affordable housing for

Wallington’s disadvantaged and underserved citizens.

       6.      After years of unlawful, egregious, deliberate and malicious conduct and

countless court filings, Defendants were forced to comply with the law and allow Plaintiffs to

move forward with constructing their apartment development which includes affordable housing

for Wallington’s disadvantaged citizens.

       7.      Despite this, and in direct retribution and response to Plaintiffs’ long fight against

Defendants to bring affordable housing to Wallington, Defendants have shifted their focus and

deprived Plaintiffs of their substantive due process and other rights in other ways.

       8.      As mentioned above, for years while NWH was fighting for approval of its

development in the courts, Defendants were employing a number of anti-development tactics to

try to stop the development of the property including taking positions in court that the property

was “undevelopable” and that the property lacked proper zoning status. Despite Defendants’

unwarranted and unfair positions, the town took an opposite approach to levying taxes on the

property. In short, the Borough continually taxed the property as if it was developable and




                                                 4
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 5 of 26 PageID: 5




approved all while trying to stop its development. As a result, NWH stopped paying taxes in the

years from 2016 through 2018 while NWH was fighting for approval. The Borough responded

to NWH’s actions by surreptitiously withholding any tax notices to NWH and then scheming to

try to seize NWH’s property by secretly holding a tax sale and redeeming the tax sale certificate

itself all without proper and lawful notice and procedure.

       9.       In 2018, instead of following the law and listing the unpaid tax sale certificates

for NWH’s property for sale, the Borough unlawfully, deliberately, maliciously and egregiously

took the unpaid tax sale certificates for themselves. The Borough manipulated the system, failed

to provide the required notice to NWH and the public regarding the liens, and failed to adhere to

the required statutory and lawful procedures whereby tax certificates are sold at tax sales.

       10.     The Borough violated the law and the rights of NWH and the public and failed to

provide proper notice so they could take the property from NWH, prevent the construction of

affordable housing and punish Plaintiffs for attempting to bring affordable housing to

Wallington.

       11.      Eventually, NWH discovered the clandestine, unlawful, egregious, deliberate and

malicious conduct of the Borough. In order to obtain clear title, the Borough demanded that

NWH pay tens of thousand dollars in unlawful and improper penalties and interest regarding the

unpaid taxes. Under protest, NWH paid the Borough the unlawful and improper penalties,

interest and other monies.

       12.     In addition, Plaintiffs’ property is in close vicinity to the Westmont Train Station

(the “Train Station”). Wallington has a right of way which runs from close to Plaintiffs’ property

to the Train Station, and if dedicated as a public roadway would provide Plaintiffs and residents

throughout Wallington easy and necessary access to the Train Station. Similar to their conduct




                                                 5
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 6 of 26 PageID: 6




regarding preventing Plaintiffs’ efforts to construct affordable housing for Wallington’s

disadvantaged and underserved citizens, Defendants have deliberately and maliciously refused to

dedicate the right of way as a roadway and to block access to the Train Station from the

Wallington side in order to limit those people who the Defendants deem undesirable, including

minorities, from entering the Borough. The Defendants’ conduct was motivated by its desire to

do whatever it took to maintain itself as a predominantly white community. Plaintiffs and the

citizens of Wallington have the right to access to public transportation. By failing to dedicate the

right of way and construct the public roadway, Defendants have discriminated against and

violated the substantive due process rights of Plaintiffs and the citizens in surrounding areas.

       13.     Through this action, Plaintiffs seek injunctive, declaratory, and/or legal relief that

is mandated by the United States Constitution, and statutory and common law, and designed to

end Defendants’ discriminatory campaign, hold them accountable for their egregious and

unconstitutional conduct, and clear the path to providing Plaintiffs and the citizens in

surrounding areas needed accessibility to public transportation.

                                  JURISDICTION and VENUE

       14.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 as this action arises under the Constitution and the laws of the United States, and 28 U.S.C.

§ 1367 as to all related claims arising under State law.

       15.     Venue in this District is proper under 28 U.S.C. § 1391(b)(1) & (2) as all

Defendants reside in the State of New Jersey, the properties that are the subject matter of this

litigation are situated in New Jersey, and a substantial part, if not all, of the events giving rise to

the causes of action occurred in the State of New Jersey.




                                                  6
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 7 of 26 PageID: 7




                            PARTIES AND OTHERS INVOLVED

       16.     The Wallington Group, LLC, is a New Jersey limited liability company (the

“Wallington Group”). The Wallington Group has its principal place of business at 27 Horseneck

Road, Suite 301, Fairfield, New Jersey. It was once the fee simple owner of a substantially

vacant parcel, containing only the remnants of prior commercial or industrial uses, located in the

Borough of Wallington and designated on the Borough’s Municipal Tax Map as Lot 35.02,

Block 71 (the “Wallington Group Property”). The Wallington Group Property is approximately

6.736 acres in size. It is bounded to the north and west by the Saddle River, to the north and east

by the tracks of the New Jersey Transit/Erie-Lackawanna Railroad, and to the south and east by a

parcel owned by Morningside, described more fully below. The Wallington Group no longer

owns the Wallington Group Property and is not a plaintiff in this case. That property is now

owned by Plaintiff NWH. As the prior owner of the Wallington Group Property, the Wallington

Group is included here for background purposes and because it was involved in certain of the

lawsuits against the Defendants explained herein.

       17.     Plaintiff, Morningside is a New Jersey limited liability company with its principal

place of business at 27 Horseneck Road, Suite 301, Fairfield, New Jersey. It is the fee simple

owner of a 3.687-acre parcel designated on the Borough’s Municipal Tax Map as Lot 35.01,

Block 71 (the “Morningside Property”). The Morningside Property is situated along Main

Avenue in Wallington and is contiguous to the NWH Property.

       18.     Plaintiff, NWH is a New Jersey limited liability company with its principal place

of business located at 27 Horseneck Road, Suite 301, Fairfield, New Jersey. NWH is the

successor in interest to the Wallington Group. As such, it is the present owner of the Wallington

Group Property. The Wallington Group Property will also be referred to as the “NWH Property”.




                                                7
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 8 of 26 PageID: 8




       19.     Defendant Board is a municipal planning board having an address at 24 Union

Boulevard, Wallington, New Jersey.

       20.     Defendant Borough is a municipal corporation having an address at 24 Union

Boulevard, Wallington, New Jersey.

                  ALLEGATIONS OF FACT COMMON TO ALL COUNTS

A.     The Affordable Housing Needs of Wallington’s Poor and Minority Residents Are
       Grossly Underserved.

       21.     As the New Jersey Supreme Court declared in Mount Laurel I: “There cannot be

the slightest doubt that shelter, along with food, are the most basic human needs.” S. Burlington

Cty. N.A.A.C.P. v. Mount Laurel Twp., 67 N.J. 151, 178 (1975). It is for this very reason that

both Congress and the State Legislature have enacted statutory and regulatory schemes designed

to promote and protect the critical housing needs of the poor and underserved.

       22.     The message of the New Jersey Fair Housing Act, N.J.S.A. 52:27D-301, et seq.

(the “NJFHA”), and the regulations promulgated by the Council on Affordable Housing

(“COAH”), is resolute and unmistakably clear. That is, municipalities must address and

affirmatively plan for their present and prospective indigenous needs for low and moderate

income housing.

       23.     Multi-family units in the Borough of Wallington – to the limited extent that they

exist – serve the needs of the poor and otherwise protected classes. Multi-family units also serve

the housing needs of residents at the bottom end of Wallington’s socio-economic spectrum. Yet,

multi-family unit apartments that serve the poor, protected classes and those residents on the

bottom end of Wallington’s socio-economic spectrum are in rare supply compared to the much

higher-priced, market-rate homes that dominate Wallington’s landscape.




                                                8
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 9 of 26 PageID: 9




        24.     Defendants have largely ignored the essential needs of their residents, and their

corresponding statutory and regulatory obligations to serve them. Through the years and to this

day, Defendants have tried various schemes to avoid their long-outstanding affordable housing

obligation, and Wallington’s supply of low-income housing, by any definition, is grossly

insufficient.

        25.     Despite this affordable housing void, Defendants have engaged in a relentless

campaign to deny Plaintiffs their vested, statutory right to build an inclusionary development – a

development that would provide housing opportunities for 135 racially and culturally diverse,

lower income families, and satisfy much of the Borough’s affordable housing obligation.

B.      Plaintiffs Commence Numerous Actions Challenging the Defendants’ Longstanding,
        Exclusionary And Discriminatory Practices.

        26.     To address this pronounced but grossly underserved need for low and moderate

income housing extending back decades, as well as Defendants’ historic disregard for their

affordable housing obligations, the Wallington Group (the predecessor entity to NWH described

above) commenced a Mt Laurel affordable housing action in the Superior Court of New Jersey

(the “Builder’s Remedy Action”) in 2006. In that action, the Wallington Group sought (i) a

declaration that the Borough had not met its affordable housing obligations under the NJFHA

and COAH regulations, (ii) a builder’s remedy that would require the Borough to rezone the

Wallington Group Property to permit multi-family residential use, and (iii) an order directing that

the Wallington Group’s inclusionary development application be “fast tracked.” Morningside

intervened in this suit and participated with the Wallington Group in seeking the same relief for

its property which is contiguous to the Wallington Group Property.

        27.     Ultimately, in this action, the Superior Court declared that the land use controls

and zoning ordinances of the Borough were “invalid” and “not in compliance with the



                                                9
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 10 of 26 PageID: 10




requirements of the New Jersey State Constitution, the Mount Laurel Doctrine, the Fair Housing

Act and the regulations of the New Jersey Council on Affordable Housing.” Through its Opinion

and accompanying Order, the Superior Court granted to the Wallington Group and to

Morningside builder’s remedies and required Wallington to zone the lands in question for

residential, multi-family use and also required that certain of the multi-family units to be

restricted to low and moderate income families.

        28.   NWH became the successor to the Wallington Group and purchased the property in

2015.

        29. Shortly thereafter, NWH brought an application for approval of a development of a

multi-family apartment complex which included the appropriate number of units reserved for the

benefit of low and moderate income families.

        30. Immediately, on the first night of NWH’s application hearings, Wallington took the

position that the NWH Property was never zoned properly, that the prior court rulings and

findings in the 2008 decision granting multi-family zoning to the site were “flawed” and that the

applicant NWH had no right to be in front of Wallington seeking approval. NWH was forced to

go to court to address Defendants unwarranted and vexatious positions. As a result, the court in

that proceeding overruled Defendants and ordered that the application should move forward.

        31.    This was only the beginning of the Defendants improper and unlawful actions and

Defendants continued with a campaign to torture the approval process, trample Plaintiffs’

development rights, and intentionally and effectively deprive the protected classes of Wallington

their basic housing needs which is well borne out by subsequent proceedings.

        32.    When it became clear that Defendants’ obstructionist efforts would never cease,

NWH and Morningside commenced a second prerogative writ action alleging that Defendants’




                                               10
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 11 of 26 PageID: 11




conduct was improper. The Superior Court found resoundingly in favor of NWH and

Morningside, flatly rejecting each of the arguments advanced by the Board and declaring that its

actions were “arbitrary, capricious and unreasonable.” The Court found that Defendants failed to

adhere to the prior court’s order and rendered a decision designed to once again finally bring an

end to Defendants’ scheme of discrimination and obstruction, and ensure that the public’s

fundamental need for affordable housing in Wallington would be served.

       33.     Similar to its blatant disregard of the Court’s rulings in the first lawsuit,

Defendants once again willfully violated the Court’s order. Defendants did everything they could

to frustrate the court’s rulings and impede and obstruct Plaintiffs from moving forward with their

project in order to ensure that affordable housing would not be built in Wallington.

       34.     In 2018, Plaintiff had to file another lawsuit against Defendants alleging that

Defendants’ actions were directly contrary to and in violation of the Courts’ prior orders and

directives. The Superior Court entered an order and an opinion finding that Defendants’ conduct

was “arbitrary, capricious and unreasonable, and contrary to law.” The Court stated: “Based

upon the tortured history of this application and the Township’s recalcitrant stance toward

satisfying its Mount Laurel obligation, which these developments will in part address, the court

determines there would be no purpose in remanding the applications to the Board and that such a

remand would result in further delay and expense to the applicant without further elucidation to

support denial.” So that the Defendants could no longer delay and obfuscate, the court deemed

the applications by the Defendants approved in their entirety, including all variances.

       35.     After the court’s decision, Defendants were forced to comply with the law and

allow Plaintiffs to move forward with constructing their apartment development, which includes




                                                11
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 12 of 26 PageID: 12




affordable housing for Wallington’s disadvantaged citizens but continued with other tactics to

frustrate the development of this housing and the diversity it represents.

       36.      Even though Defendants were forced to comply with the law and allow for the

development of the apartment complex with an affordable housing component, Defendants have

shifted their focus to deprive Plaintiffs of their substantive due process and other rights in other

discriminatory and unlawful ways. Because Plaintiffs have continued to advocate for the creation

of affordable housing in Wallington, Defendants have responded by continuing their campaign

of clandestine, unlawful, egregious, deliberate and malicious conduct against Plaintiffs.

C.     The Borough Acted Unlawfully, Egregiously, Deliberately and Maliciously
       Regarding NWH’s Property Taxes

       37.      Because NWH was actively involved in litigation with the Defendants trying to

overcome their improper denials of the Plaintiffs’ rights to develop the NWH Property and the

Morningside Property according to court rulings and for other reasons, NWH withheld property

tax payments that were assessed against the NWH Property by the Borough in 2016 through

2018. The Borough, however, changed its taxing behavior in response to NWH’s actions against

unfair taxes.

       38.      Prior to 2016, when the Wallington Group, the previous owner of the NWH

Property prior to NWH, did not pay property taxes, the Borough would repeatedly issue tax

delinquency notices. The Wallington Group had not paid real estate taxes for many years prior to

2015. Despite the fact that The Wallington Group did not pay taxes, the Borough chose to

regularly notice it on taxes owing in the normal course. Delinquent taxes were eventually paid

when NWH bought the NWH Property from The Wallington Group. Over 20 tax delinquency

notices were mailed by the Borough and received over the years. As such, the Borough’s




                                                 12
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 13 of 26 PageID: 13




longstanding practice was to adhere to the law and provide delinquency notices when taxes were

overdue.

        39.       The Borough was required to provide notice to NWH regarding its delinquent

taxes. With regard to the 2016-2018 taxes, the Borough failed to provide any notice to NWH that

the taxes were delinquent.

        40.       Further, despite demand, the tax collector of Wallington was unable or unwilling

to provide proof that any of the notices of delinquency or the notice of tax sale were mailed to,

delivered to or received by NWH. In fact, they were not.

        41.       The Borough issued tax certificate #17-016 regarding NWH’s unpaid property

taxes. This lien was improperly assessed upon the property by the Borough and constitutes a

cloud on title.

        42.       The Borough must adhere to the requirements and procedures set forth in N.J.S.A.

54:5-1, et seq., for the sale of tax certificates. The Borough failed to adhere to these requirements

with regard to NWH’s tax sale. The Borough’s tax collector has not supplied any evidence that

the notice of the tax sale was mailed to NWH or posted in public places, despite repeated request

for same.

        43.       Instead of providing notice to NWH and the public regarding the sale of NWH’s

tax certificate, and putting the tax sale certificate for sale, the Borough unlawfully, deliberately,

maliciously and egregiously took the unpaid tax sale certificate for themselves. The intention of

the Borough was to surreptitiously take the property from NWH in order to prevent the

construction of affordable housing and punish Plaintiffs for attempting to bring affordable

housing to Wallington.




                                                 13
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 14 of 26 PageID: 14




       44.     By failing to provide NWH notice of the tax delinquency, improperly and

unlawfully taking the tax sale certificate without providing notice of the sale to NWH and the

public and unlawfully taking the tax sale certificate without first providing NWH the opportunity

to pay off the taxes, the Borough wrongfully, maliciously and deliberately took NWH’s Property.

In addition, as a result of the foregoing, the Borough wrongfully, maliciously and deliberately

placed a lien and cloud on the title to NWH’s property.

       45.     In order to obtain clear title, the Borough improperly demanded that NWH pay

certain interest and penalties. The Borough assessed over $13,000 of interest at the rate of 18%

charged on the “interest on certificate.” This assessment was unlawful, egregious and

impermissible. Assessment of any interest on the certificate is flatly inconsistent with the tax sale

certificate itself, which on its face states that the interest will accrue at 0%. If the tax sale

certificate is deemed valid, it is binding on the Borough as it would be on any other tax sale

certificate holder, and as a result the Borough was not permitted to charge interest in excess of

0%. There was no basis in law or fact for the Borough to charge anything other than 0%, and

requiring NWH to pay interest at 18% was illegal and deliberately and maliciously

discriminatory.

       46.     The Borough assessed NWH over $23,000 as a 6% redemption penalty. N.J.S.A.

54:4-67 requires that the governing body take affirmative action to authorize such a

charge/penalty before it can do so as a matter of law. Upon information and belief, the Borough

failed to take the necessary action to authorize the 6% redemption penalty. Despite requests to

the Borough for proof of the authorization of the penalty, none has been provided. There was no

basis in law or fact for the Borough to charge the 6% redemption penalty and requiring NWH to

pay the 6% penalty was illegal and deliberately and maliciously discriminatory.




                                                 14
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 15 of 26 PageID: 15




       47.     Assuming arguendo that the penalty was authorized and fixed by the Borough,

according to N.J.S.A. 54:4-67, the holder of the tax sale certificate is only entitled to recover the

penalty to the extent it pays the outstanding delinquency by the end of the tax year in which it

arose. Upon information and belief, the Borough did not pay the outstanding delinquency. As a

result, the Borough was not entitled to collect the 6% penalty. The Borough’s requirement that

NWH pay the 6% penalty was unlawful, egregious and improper.

       48.     All the above actions of the Borough and the Borough’s tax collector regarding

NWH’s taxes were in retaliation to Plaintiffs’ actions regarding the development of its apartment

complex and steadfast and longstanding commitment to provide affordable housing to those in

need in Wallington. In other words, the above unlawful and improper actions of the Borough and

the Borough’s tax collector were taken to punish, damage and harm NWH and in retribution of

Plaintiffs’ efforts to bring affordable housing to Wallington, something the Borough desperately

does not want to happen.

       49.     NWH paid the improper and unlawful penalties, interest and other monies to the

Borough under protest as the Borough refused to release the lien on the property unless all the

monies, including those that the Borough knew or should have known were in fact not owed,

were paid in full.

D.     The Borough Improperly Refuses to Dedicate the Right of Way and Denies
       Plaintiffs and the Public Access to Vital Public Transportation

       50.      The NWH Property and the Morningside Property are located in Wallington and

the ingress and egress is along Main Avenue. The nearest full service train station is the newly

developed Westmont Train Station located at the end of Highland Avenue and Johnson Drive in

Wood-Ridge, New Jersey. This new station sits right on the border of Wallington in the north




                                                 15
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 16 of 26 PageID: 16




which has a right of way for the benefit of the town across commercial property that leads

directly to the Train Station.

       51.     Plaintiffs and the citizens of Wallington have a right of access to public

transportation. The most direct and reasonable access to the Train Station for Plaintiffs and other

residents of Wallington is through a right of way which the Borough has had the right to use for

at least 30 years beginning in or around the property located at 450 Main Avenue, Wallington,

and running to the Train Station. The Borough can dedicate the right of way as a public roadway

leading directly to the Train Station. If dedicated as a public roadway it would provide Plaintiffs

and residents throughout Wallington easy and necessary access directly to the Train Station. If

the Borough dedicated the right of way as a roadway, (1) the driving distance from Plaintiffs’

property to the Train Station would be reduced by more than half and for other residents of

Wallington the driving distance would be reduced even more and (2) it would provide Plaintiffs

and residents in the Borough the opportunity to walk to the Train Station.

       52.     To access the Train Station, Plaintiffs and other residents currently have to drive

through residential areas which increases the likelihood for accidents, children being hit by cars

and criminal activity. If the right of way was dedicated as a roadway, access to the Train Station

would no longer pass through residential areas but rather would pass through commercial

properties.

       53.     Despite demand, the Defendants have steadfastly refused to dedicate the right of

way as a roadway and thus blocked the necessary access to public transportation at the Train

Station for Plaintiffs and other residents of Wallington.

       54.     The Defendants have refused to dedicate the right of way as a roadway and to

block access to the Train Station to Plaintiffs and others for a number of reasons. The




                                                 16
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 17 of 26 PageID: 17




Defendants’ actions are part of a deliberate, calculated and purposeful plan to limit those people

who the Defendants deem undesirable, including minorities, from entering the Borough. The

plan is that if the right of way is not dedicated and there is no access to the Train Station from

Wallington, residents from surrounding towns who have significant minority populations will be

forced to use trains stations in other towns. According to the Defendants’ plan, this will force

these individuals to travel to towns other than Wallington, limit the number of people who the

Defendants deem undesirable, including minorities, from entering the borders of the town and

foster the Defendants’ goals of maintaining a predominantly white community.

       55.     As set forth above with regard to blocking affordable housing, the Defendants

have a longstanding history of discriminating against the poor, the underserved, the

disadvantaged and minorities. These latest actions of the Defendants are a continuation of its

discriminatory practices.

       56.     In addition, the Defendants’ actions are in retaliation to Plaintiffs’ actions

regarding the development of its apartment complex and steadfast and longstanding commitment

to provide affordable housing to the disadvantaged and underserved in Wallington. The

Defendants have refused to dedicate the right of way as a means to exact revenge against

Plaintiffs and to punish, damage and harm Plaintiffs because of Plaintiffs efforts to bring

affordable housing to Wallington, something the Defendants desperately do not want to happen.

       57.     The Defendants’ actions are unlawful, willful, egregious, deliberate and malicious

and have harmed Plaintiffs and the residents of Wallington. The Defendants’ nefarious plot to

obtain revenge against Plaintiffs violates the substantive due process rights of Plaintiffs and the

citizens in surrounding areas.




                                                17
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 18 of 26 PageID: 18




                                      FIRST COUNT
      (Violation of Substantive Due Process, 42 U.S.C. § 1983, et seq. Regarding Taxes)

        58.     Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

        59.     Under 42 U.S.C. §1983, "[e]very person who, under color of any statute, ordinance,

regulation, custom or usage, of any State or Territory or the District of Columbia, subjects or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities, secured by the Constitution and

the laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress...."

        60.     At all relevant times, the Borough was acting in its capacity as the municipal

entity responsible for, among other things, all matters relating to property taxes and tax sale

certificates.

        61.     The Borough acting under color of state law has engaged in acts that have

deprived plaintiff NWH of its Fourteenth Amendment substantive due process rights by, among

other things:

        i.      Deliberately and maliciously failing to provide notice of NWH’s tax

delinquency;

        ii.     Deliberately and maliciously failing to provide NWH and the public notice of

the sale of the tax certificate;

        iii.    Deliberately and maliciously taking the tax sale certificate;

        iv.     Deliberately and maliciously taking the tax sale certificate without first

providing NWH and the public the opportunity to purchase the certificate.




                                                 18
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 19 of 26 PageID: 19




       v.        Deliberately and maliciously placing a cloud on NWH’s title;

       vi.       Deliberately and maliciously taking the title to NWH’s property;

       vii.      Deliberately and maliciously demanding that NWH pay unlawful and improper

interest and penalties;

       viii.     Deliberately and maliciously charging NWH unlawful and improper interest

and penalties;

       ix.       Deliberately and maliciously not following the custom and practice of the

Borough which was to provide delinquency notices to NWH and taxpayers;

       x.        Deliberately and maliciously hiding the fact that they took the property from

NWH in order that NWH would lose its property and no longer be able to pursue the

construction of affordable housing; and,

       xi.       Deliberately and maliciously taking all the above actions against NWH in

retaliation to Plaintiffs’ actions regarding the development of its apartment complex and

steadfast and longstanding commitment to provide affordable housing to those in need in

Wallington.

       62.       The Borough’s conduct violated clearly established statutory and constitutional

rights of which a reasonable entity would have known.

       63.       Before forcing a citizen/entity to satisfy his/its tax debt by forfeiting his/its

property, due process and the Fourteenth Amendment to the United States Constitution

requires the Borough to provide adequate notice of the impending taking. The Borough

deliberately and maliciously failed to provide adequate notice of the tax delinquency, the tax

sale and it’s taking of NWH’s property.

       64.       The Borough’s conduct was motivated by revenge.




                                                 19
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 20 of 26 PageID: 20




       65.     The Borough’s conduct was motivated by taking actions to make sure that

Plaintiffs lost their property and could not provide affordable housing in Wallington.

       66.     The Borough’s conduct was motivated by its desire to take NWH’s property

and prevent at all costs affordable housing to be built in Wallington.

       67.     The actions and inaction of the Borough were motivated by a palpable and

discriminatory bias toward Plaintiffs, the project, and the perceived blight that the construction

of affordable housing and the accommodation of Wallington’s poor and minority families

would have on a predominantly white community.

       68.     The Borough’s conduct is an egregious abuse of authority and shocking to the

conscience.

       69.     As such, the Borough is liable to NWH under 42 U.S.C. § 1983 for deprivation

of substantive rights under the due process clause of the 14th Amendment.

       70.        As a direct and proximate result of the inactions and/or actions of the Borough, as

set forth above, NWH has sustained severe damage and has endured, is enduring and in the future

will endure further damage.

        WHEREFORE, plaintiff NWH demands judgment against the Defendant Borough of

Wallington for:

(A) Compensatory damages;

(B) Punitive damages;

(C) Reasonable attorney's fees pursuant to 42 U.S.C. §1988;

(D) Costs of suit;

(E) Interest; and

(F) Such further relief as the Court may deem just and equitable.




                                                   20
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 21 of 26 PageID: 21




                                     SECOND COUNT
 (Violation of Substantive Due Process, 42 U.S.C. § 1983, et seq. Regarding Denial of Access
                                 to Public Transportation)

        71.       Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

        72.       Under 42 U.S.C. §1983, "[e]very person who, under color of any statute, ordinance,

regulation, custom or usage, of any State or Territory or the District of Columbia, subjects or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities, secured by the Constitution and

the laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress...."

        73.       At all relevant times, the Defendants were acting in their capacity as the

municipal entities responsible for, among other things, all matters relating to the dedication of

the right of way at issue in this matter.

        74.       Plaintiffs, the citizens of Wallington and others are entitled to access to public

transportation.

        75.       The Defendants acting under color of state law have engaged in acts that have

deprived plaintiff NWH of its Fourteenth Amendment due process rights by, among other things:

        i.        Deliberately and maliciously failing to provide access to public transportation

                  to Plaintiffs, the citizens of Wallington and others;

        ii.       Deliberately and maliciously failing and refusing to dedicate the right of way

                  as a roadway;




                                                    21
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 22 of 26 PageID: 22




      iii.   Deliberately and maliciously failing to provide and depriving Plaintiffs,

             residents of Wallington and others reasonable and necessary access directly to

             the Train Station;

      iv.    Deliberately and maliciously failing to provide Plaintiffs, residents of

             Wallington and others reasonable and necessary access to the Train Station

             through the right of way which the Borough has beginning in or around the

             property located at 450 Main Avenue, Wallington and running to the Train

             Station;

      v.     Deliberately and maliciously refusing to dedicate the right of way as a roadway

             and to block access to the Train Station from the Wallington side in order to

             limit those people who the Defendants deem undesirable, including minorities,

             from entering the Borough.

      vi.    Deliberately and maliciously refusing to dedicate the right of way as a roadway

             and to block access to the Train Station to Plaintiffs and others in retaliation to

             Plaintiffs’ actions regarding the development of its apartment complex and

             steadfast and longstanding commitment to provide affordable housing to the

             disadvantaged and underserved in Wallington;

      vii.   Deliberately and maliciously refusing to dedicate the right of way as a roadway

             as a means to extract revenge against Plaintiffs and to punish, damage and

             harm Plaintiffs because of Plaintiffs efforts to bring affordable housing to

             Wallington, something the Defendants desperately do not want to happen.




                                              22
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 23 of 26 PageID: 23




       viii.   Deliberately and maliciously blocking the necessary access to public

               transportation at the Train Station for Plaintiffs and other residents of

               Wallington.

        76.    The      Defendants’   conduct   violated   clearly   established   statutory   and

constitutional rights of which a reasonable entity would have known.

       77.     The Defendants’ conduct was motivated by revenge.

       78.     The Defendants’ conduct was motivated by the expectation that if it denied or

blocked access to the Train Station from the Wallington side of the tracks, it would limit those

people who the Defendants deem undesirable, including minorities, from entering the

Borough.

       79.     The Defendants’ conduct was motivated by the expectation that if denied access

to public transportation to the Train Station by way of the right of way, it would inhibit

Plaintiff from pursuing its apartment complex development and bringing affordable housing to

Wallington.

       80.     The Defendants’ conduct was motivated by its desire to do whatever it took to

limit those people who the Defendants deem undesirable, including minorities, from entering

the Borough.

       81.     The Defendants’ conduct was motivated by its desire to do whatever it took to

maintain itself as a predominantly white community.

       82.     The Defendants’ conduct was motivated by their desire to do whatever it took

to prevent the construction of affordable housing for Wallington’s disadvantaged and

underserved citizens.




                                                23
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 24 of 26 PageID: 24




         83.    The actions and inaction of the Defendants were motivated by a palpable and

discriminatory bias against minorities and others who the Defendants deem undesirable.

         84.    The actions and inaction of the Defendants were motivated by a palpable and

discriminatory bias toward Plaintiffs, the project, and the perceived blight that the construction

of affordable housing and the accommodation of Wallington’s poor and minority families

would have on a predominantly white community.

         85.    The Defendants’ conduct is an egregious abuse of authority and shocking to the

conscience.

         86.    As such, Defendants are liable to Plaintiffs under 42 U.S.C. § 1983 for

deprivation of substantive rights under the due process clause of the 14th Amendment.

         87.    As such, Plaintiffs are entitled to injunctive relief requiring the Defendants to

provide access to public transportation and the Train Station to Plaintiffs, the citizens of

Wallington and others by dedicating the right of way at issue as a roadway.

         88.    As a direct and proximate result of the inactions and/or actions of the Defendants,

as set forth above, Plaintiffs have sustained severe damage and have endured, are enduring and in

the future will endure further damage.

         WHEREFORE, Plaintiffs demands judgment against the Defendants for:

   (A)         Compensatory damages;

   (B)         Punitive damages;

   (C)         Reasonable attorney's fees pursuant to 42 U.S.C. §1988;

   (D)         Injunctive and declaratory relief requiring Defendants to dedicate the right of way

                as a roadway;

   (E)         Costs of suit;




                                                 24
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 25 of 26 PageID: 25




   (F)         Interest; and

   (G)         Such further relief as the Court may deem just and equitable.

                                             THIRD COUNT
                                           (Unjust Enrichment)

         89.    Plaintiffs repeat and reallege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

         90.    The Borough assessed interest, penalties and other monies on NWH that were

unlawful and improper.

         91.    The Borough forced NWH to pay the unlawful and improper interest, penalties

and other monies in order to clear the cloud on NWH’s title.

         92.    Under protest, and to clear title, NWH paid the unlawful and improper interest,

penalties and other monies to the Borough.

         93.    As a result, the Borough improperly and unlawfully collected, from 2016 through

2018, tens of thousands of dollars in penalties, interest and other monies from NWH.

         94.    The Borough has been unjustly enriched by the unlawful and improper collection

of interest, penalties and other monies from NWH.

         95.    Permitting the Borough to retain these monies would unfairly give the Borough

the benefit of NWH’s property.

         96.    Equity and good conscience require that the Borough return to NWH all interest,

penalties and other monies that NWH paid to the Borough with regard to the 2016, 2017 and

2018 taxes.

         WHEREFORE, Plaintiff NWH demands judgment against the Borough of Wallington

for damages, attorneys’ fees and costs of suit, and such other relief as the Court deems just and

equitable.



                                                   25
Case 2:20-cv-08178-CCC-ESK Document 1 Filed 07/02/20 Page 26 of 26 PageID: 26




                              DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand trial by jury as to all issues in the above matter.

                           DESIGNATION OF TRIAL COUNSEL

         Bruce H. Nagel, Esq., is hereby designated as trial counsel for the within matter.

                                              NAGEL RICE LLP
                                              Attorneys for Plaintiffs

                                              /s/ Bruce H. Nagel
                                              Bruce H. Nagel, Esq.
                                              103 Eisenhower Parkway
                                              Roseland, New Jersey 07068
                                              (973) 618-0400

Dated: July 2, 2020




                                                26
